Citation Nr: 1611873	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  14-08 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for Crohn's disease. 

2.  Entitlement to an initial compensable disability rating for left knee strain with crepitus.  

3.  Entitlement to an initial compensable disability rating for right knee strain with crepitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1996 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection and assigned initial disability ratings for Crohn's disease and left and right knee strain.

The Veteran testified at a Central Office hearing before the undersigned Veterans Law Judge in July 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the additional delay, the Veteran's claims must be remanded for further development to ensure that that they are afforded every consideration.  

The Veteran asserts that his service-connected Crohn's disease and left and right knee disabilities are more severe than the current evaluations reflect.  During his July 2015 Central Office hearing, he testified that his disabilities had worsened since his last VA examinations.  Also, records of treatment from his private treatment provider, Eugene Tharalson, M.D. at the Digestive Health Center of Arizona, are not currently associated with his claims file.  VA should obtain any available VA and private treatment records and schedule the Veteran for new VA examinations on remand.  

Further, at the hearing in July 2015 the Veteran indicated that he was submitting a written statement from his wife, who is a registered nurse.  However, this document has not been associated with his file.  On remand, the Veteran should be asked to resubmit the document.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2015 forward. 

2.  Ask the Veteran to re-submit the written statement from his wife that was discussed during his Central Office hearing in July 2015.

3.  Make arrangements to obtain the Veteran's complete treatment records from Eugene Tharalson, M.D. and/or Digestive Health Center of Arizona, dated from June 2009 forward.

4.  After completing this development, schedule the Veteran for appropriate VA examinations to evaluate the severity of his Crohn's disease, right knee strain with crepitus, and left knee strain with crepitus.  The examiners must review the Veteran's claims folder/electronic file, including this Remand.  If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be used.  

5.  Finally, readjudicate the Veteran's claims on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

